DISMISS; and Opinion Filed June 15, 2016.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00679-CR

                        MALCOM DESHAWN TAYLOR, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                          Trial Court Cause No. MA-1381417-K

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                 Opinion by Justice Lang-Miers
       Malcom Deshawn Taylor pleaded nolo contendere to Class A misdemeanor driving while

intoxicated. In accordance with the plea agreement, the trial court sentenced him to thirty days

in jail and a $300 fine. The trial court certified that appellant does not have a right to appeal.

See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

       We dismiss the appeal for want of jurisdiction.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47

160679F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MALCOM DESHAWN TAYLOR,                                On Appeal from the County Criminal Court
Appellant                                             No. 9, Dallas County, Texas
                                                      Trial Court Cause No. MA-1381417-K.
No. 05-16-00679-CR         V.                         Opinion delivered by Justice Lang-Miers,
                                                      Justices Evans and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 15th day of June, 2016.




                                                –2–